


Exhibit 10.70


Summary of Compensation for Executive Officers
The executive officers of Cheniere Energy, Inc. (“Cheniere” or “Company”) are
“at will” employees and none of them has an employment or severance agreement
except, as noted below, in limited circumstances with respect to local foreign
practice where employment agreements are required under the laws of foreign
countries where an executive officer works. The written and unwritten
arrangements under which Cheniere's executive officers are compensated include:
•
a base salary, reviewed annually by the Compensation Committee of the Board of
Directors of Cheniere (the “Compensation Committee”);

•
an annual incentive award or bonus award determined annually by the Compensation
Committee;

•
eligibility for awards under Cheniere's Amended and Restated 2003 Stock
Incentive Plan, as amended (the “2003 Plan”), and Cheniere's 2011 Incentive
Plan, as amended, each as determined by the Compensation Committee;

•
a broad-based benefits package offered to all employees, including vacation,
paid sick leave, a tax-qualified 401(k) savings plan pursuant to which Cheniere
matches 100% up to the lesser of 6% of salary deferrals or the maximum deferrals
permitted by law, medical, dental and vision benefits as well as a Section 125
Cafeteria Plan, health and dependent care reimbursement arrangements and
short-term and long-term disability, basic life insurance equal to two times
base salary, voluntary life (elective) insurance and accidental death and
dismemberment insurance; and

•
a Change of Control Agreement which provides that, upon a Change of Control (as
defined in the Change of Control Agreement), the executive officer shall receive
a payment in an amount equal to one times the executive officer's base salary at
or immediately prior to the time the Change of Control is consummated.

The following table sets forth the 2012 base salary (effective January 16,
2012), the mid-year 2012 base salary (effective July 30, 2012), the 2012 cash
bonus award, the Long-Term Commercial Bonus Awards for Train 1 and Train 2 and
the Long-Term Commercial Bonus Awards for Train 3 and Train 4 for each of the
Company's named executive officers:






--------------------------------------------------------------------------------




 
 
 
 
Long-Term Commercial Bonus Awards for Train 1 and Train 2
Long-Term Commercial Bonus Awards for Train 3 and Train 4
Named Executive Officer
2012Base Salary
Effective January 16, 2012
Mid-year 2012 Base Salary Effective July 30, 2012
2012 Cash Bonus Award
Number of Shares of Restricted Stock
Long-Term Commercial Cash Award
Milestone Awards
(Total No. of Shares of Restricted Stock)
Stock Price Awards
(Total No. of Shares of Restricted Stock)
Charif Souki
Chairman, Chief Executive Officer and President
$771,580
$800,000
$3,200,000
3,500,000
$21,000,000
4,200,000
2,100,000
Meg A. Gentle
Senior Vice President and Chief Financial Officer
$292,370
$420,000
$850,000
500,000
$3,000,000
600,000
300,000
H. Davis Thames
Senior Vice President - Marketing
$292,370
$420,000
$850,000
500,000
$3,000,000
600,000
300,000
Jean Abiteboul
Senior Vice President - International
$311,2231
$378,2861
$600,000
400,000
$2,400,000
400,000
200,000
R. Keith Teague
Senior Vice President - Asset Group
$292,370
$375,000
$650,000
400,000
$2,400,000
480,000
240,000
Greg W. Rayford
Senior Vice President and General Counsel
$292,370
$375,000
$650,000
400,000
$2,400,000
480,000
240,000
 
 
 
 
 
 
 
 
1Mr. Abiteboul's base salary is calculated based on Euros pursuant to his
employment agreement. The amount reported in the table represents the U.S.
dollar equivalent based on the exchange rate on the date each rate was effective
by the Compensation Committee: an exchange rate of 1.2674 USD to 1 EUR on
January 16, 2012, and an exchange rate of 1.23221 USD to 1 EUR on July 30, 2012.



The 2012 base salaries were effective on January 16, 2012 for all of the named
executive officers. The mid-year base salary increases were effective on July
30, 2012 for all of the named executive officers. The 2012 cash bonus awards
included in the table above were paid to the named executive officers on
December 28, 2012.
On August 9, 2012, a notice to proceed (“NTP”) was issued under the lump sum
turnkey contract for the engineering, procurement and construction of Train 1and
Train 2 of the natural gas liquefaction facilities being developed by a majority
owned subsidiary of Cheniere (the “Liquefaction Project”). In connection
therewith, the restricted stock awards and the long-term commercial cash awards
included in the table above were granted to the named executive officers on
August 9, 2012. The first installment of 35% of the restricted stock awards
vested upon the issuance of NTP on August 9, 2012. The remaining installments
will vest as follows: 10%, 15%, 15% and 25% on the first, second, third and
fourth anniversaries, respectively, of the issuance of NTP for Train 1 and Train
2. The long-term commercial cash awards will vest and be paid in five equal
annual installments of 20%.
The milestone awards and stock price awards included in the table above were
granted to the named executive officers on February 18, 2013 for achievements
relating to Train 3 and Train 4 of the Liquefaction Project. The milestone
awards will vest based on the achievement of




--------------------------------------------------------------------------------




four milestones related to the Liquefaction Project. The stock price awards will
vest based on the achievement of two minimum average stock price hurdles.
Compensatory Arrangements for Certain Executive Officers
On June 30, 2009, the independent members of the Board of Directors approved a
U.K. assignment letter for Mr. Souki effective as of July 1, 2009 so that he was
able to spend a portion of his time working from London to more effectively
conduct international business for the Company. The Company paid Mr. Souki an
annual allowance for the cost of housing and living expenses in London pursuant
to the assignment letter. In April 2010, the Compensation Committee approved an
amendment to Mr. Souki's U.K. assignment letter to extend the term of his
assignment to July 1, 2011, and increase the amount of his annual allowance to
$200,000 to cover the cost of housing and living expenses in London. Mr. Souki's
U.K. assignment letter expired in June 2011; however, the Compensation Committee
approved Mr. Souki's annual housing and living allowance in the amount of
$200,000 for the duration of Mr. Souki's stay in the U.K. Mr. Souki was paid the
housing and living allowance through July 2012, and effective August 2012, Mr.
Souki no longer received the annual housing and living allowance. Mr. Souki is
responsible for paying his individual tax liabilities and filing all necessary
tax returns.
Jean Abiteboul, located in our French office, has an employment agreement with
Cheniere's French subsidiary. Mr. Abiteboul's employment agreement is for an
unlimited term and may be terminated by our French subsidiary or Mr. Abiteboul
upon three months' prior notice. In addition, in April 2010, the Compensation
Committee approved an amendment to Mr. Abiteboul's employment agreement to
provide for a secondment arrangement, pursuant to which Mr. Abiteboul is
seconded to the Company's London office. Various costs of Mr. Abiteboul's
secondment are covered pursuant to the secondment arrangement, including Mr.
Abiteboul's temporary housing costs in London. Mr. Abiteboul's secondment may be
terminated by the Company or Mr. Abiteboul upon two months' prior notice. In
April 2012, the Compensation Committee approved a second amendment to Mr.
Abiteboul's employment agreement to extend his secondment through April 29,
2013. All other terms of Mr. Abiteboul's employment agreement remain unchanged
and he will return to his previous role pursuant to his employment agreement at
the end of his secondment. See the description of Mr. Abiteboul's U.K.
secondment arrangement included in the Company's Current Report on Form 8-K (SEC
File No. 001-16383), filed on April 27, 2010, which is incorporated herein by
reference.






